Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bonnie Siarris appeals the district court’s order granting Unitrin Auto and Home Insurance Company’s motion for judgment on the pleadings and denying Siarris’ motion for judgment on the pleadings, which related to the parties’ claims for declaratory judgment under an insurance policy. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Unitrin Auto & Home Ins. Co. v. Siarris, No. 3:14-cv-00050-GCM, 2015 WL 457630 (W.D.N.C. Feb. 3, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.